Exhibit 10.1

FOURTH AMENDMENT TO LOAN AGREEMENT

THIS FOURTH AMENDMENT TO LOAN AGREEMENT (this “Amendment”) is made and entered
into and effective as of December 22, 2006 (the “Amendment Closing Date”), by
and among WELLS FARGO BANK, NATIONAL ASSOCIATION, a national banking association
(the “Bank”), FOSSIL PARTNERS, L.P. (the “Borrower”), FOSSIL, INC. (the
“Company”), FOSSIL INTERMEDIATE, INC. (“Fossil Intermediate”), FOSSIL TRUST
(“Fossil Trust”), FOSSIL STORES I, INC. (“Fossil I”), ARROW MERCHANDISING, INC.
(“Arrow Merchandising”) and FOSSIL HOLDINGS, LLC (“Fossil Holdings”) (the
Company, Fossil Intermediate, Fossil Trust, Fossil I, Arrow Merchandising and
Fossil Holdings are sometimes referred to herein individually as a “Guarantor”
and collectively as the “Guarantors”).

RECITALS

WHEREAS, the Bank, the Borrower and the Guarantors are parties to that certain
Loan Agreement, dated as of September 23, 2004 (as amended, modified or
supplemented, from time to time, the “Agreement”); and

WHEREAS, the Bank, the Borrower and the Guarantors desire to amend the Agreement
and the other Loan Documents as herein set forth.

NOW, THEREFORE, in consideration of the premises herein contained and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties, intending to be legally bound, agree as follows:


ARTICLE I.


DEFINITIONS


SECTION 1.01.  CAPITALIZED TERMS USED IN THIS AMENDMENT ARE DEFINED IN THE
AGREEMENT, AS AMENDED HEREBY, UNLESS OTHERWISE STATED.


ARTICLE II.


AMENDMENTS


SECTION 2.01.  AMENDMENT TO SECTION 12(A).  EFFECTIVE AS OF THE AMENDMENT
CLOSING DATE, SECTION 12(A) OF THE AGREEMENT IS HEREBY AMENDED AND RESTATED IN
ITS ENTIRETY TO READ AS FOLLOWS:


“(A)                            ANNUAL FINANCIAL STATEMENTS.  FURNISH THE BANK,
WITHIN ONE HUNDRED (100) DAYS AFTER THE END OF EACH FISCAL YEAR OF THE COMPANY,
(I) EITHER (A) A COPY OF THE COMPANY’S AUDITED CONSOLIDATED FINANCIAL
STATEMENTS, CONSISTING OF AT LEAST A BALANCE SHEET AND RELATED STATEMENT OF
INCOME, RETAINED EARNINGS AND CHANGES IN FINANCIAL CONDITION OF THE COMPANY
PREPARED IN CONFORMITY WITH GENERALLY ACCEPTED ACCOUNTING PRINCIPLES, APPLIED ON
A BASIS CONSISTENT WITH THAT OF THE PRECEDING YEAR, AND CERTIFIED BY AN
INDEPENDENT CERTIFIED PUBLIC ACCOUNTANT SELECTED BY THE


--------------------------------------------------------------------------------





COMPANY AND REASONABLY SATISFACTORY TO THE BANK OR (B) UPON PAYMENT TO THE BANK
OF A NON-REFUNDABLE $10,000 FEE IN IMMEDIATELY AVAILABLE FUNDS (THE “NON-GAAP
ANNUAL FINANCIAL STATEMENTS FEE”), A COPY OF ITS UNAUDITED CONSOLIDATED
FINANCIAL STATEMENTS FOR SUCH FISCAL YEAR, CONSISTING OF AT LEAST A BALANCE
SHEET AND RELATED STATEMENT OF INCOME, RETAINED EARNINGS AND CHANGES IN
FINANCIAL CONDITION OF THE COMPANY APPLIED ON A BASIS CONSISTENT WITH THAT OF
THE PRECEDING YEAR AND NOT PREPARED IN CONFORMITY WITH GAAP (“NON-GAAP ANNUAL
FINANCIAL STATEMENTS”) BUT CERTIFIED BY AN AUTHORIZED OFFICER OF THE COMPANY
THAT SUCH NON-GAAP ANNUAL FINANCIAL STATEMENTS ARE TRUE AND CORRECT IN ALL
MATERIAL RESPECTS AND COMPLETE TO THE BEST OF THE COMPANY’S KNOWLEDGE, PROVIDED
THAT FOR EACH FISCAL YEAR IN WHICH THE COMPANY FURNISHES NON-GAAP ANNUAL
FINANCIAL STATEMENTS, THE COMPANY SHALL PAY THE NON-GAAP ANNUAL FINANCIAL
STATEMENTS FEE UPON DELIVERY THEREOF, AND (II) A COPY OF THE CONSOLIDATING
FINANCIAL STATEMENTS OF THE COMPANY PREPARED BY THE COMPANY.


SECTION 2.02.  AMENDMENT TO SECTION 12(B).  EFFECTIVE AS OF THE AMENDMENT
CLOSING DATE, SECTION 12(B) OF THE AGREEMENT IS HEREBY AMENDED AND RESTATED IN
ITS ENTIRETY TO READ AS FOLLOWS:


“(B)                           QUARTERLY FINANCIAL STATEMENTS.  FURNISH THE
BANK, WITHIN FIFTY (50) DAYS AFTER THE END OF ANY FISCAL QUARTER OF THE COMPANY
DURING THE TERM HEREOF (OTHER THAN THE FISCAL QUARTER ENDING ON THE LAST DAY OF
THE FISCAL YEAR OF COMPANY), (I) A COPY OF ITS UNAUDITED CONSOLIDATED FINANCIAL
STATEMENTS FOR SUCH FISCAL QUARTER, CONSISTING OF AT LEAST A BALANCE SHEET AND
RELATED STATEMENT OF INCOME, MATERIALLY PREPARED IN CONFORMITY WITH GENERALLY
ACCEPTED ACCOUNTING PRINCIPLES (“GAAP”) AND CERTIFIED BY AN AUTHORIZED OFFICER
OF THE COMPANY, OR (II) UPON PAYMENT TO THE BANK OF A NON-REFUNDABLE $10,000 FEE
IN IMMEDIATELY AVAILABLE FUNDS (THE “NON-GAAP QUARTERLY FINANCIAL STATEMENTS
FEE”), A COPY OF ITS UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS FOR SUCH FISCAL
QUARTER, CONSISTING OF AT LEAST A BALANCE SHEET AND RELATED STATEMENT OF INCOME,
NOT PREPARED IN CONFORMITY WITH GAAP (“NON-GAAP QUARTERLY FINANCIAL STATEMENTS”)
BUT CERTIFIED BY AN AUTHORIZED OFFICER OF THE COMPANY THAT SUCH NON-GAAP
QUARTERLY FINANCIAL STATEMENTS ARE TRUE AND CORRECT IN ALL MATERIAL RESPECTS AND
COMPLETE TO THE BEST OF THE COMPANY’S KNOWLEDGE, PROVIDED THAT FOR EACH FISCAL
QUARTER IN WHICH THE COMPANY FURNISHES NON-GAAP QUARTERLY FINANCIAL STATEMENTS,
THE COMPANY SHALL PAY THE NON-GAAP QUARTERLY FINANCIAL STATEMENTS FEE UPON
DELIVERY THEREOF.”


SECTION 2.03.  AMENDMENT TO SECTION 12(C).  EFFECTIVE AS OF THE AMENDMENT
CLOSING DATE, SECTION 12(C) OF THE AGREEMENT IS HEREBY AMENDED AND RESTATED IN
ITS ENTIRETY TO READ AS FOLLOWS:

2


--------------------------------------------------------------------------------





“(C)                            COMPLIANCE CERTIFICATE.  FURNISH THE BANK,
CONCURRENTLY WITH THE DELIVERY OF THE FINANCIAL STATEMENTS REQUIRED TO BE
DELIVERED PURSUANT TO CLAUSES (A) AND (B) ABOVE, A COMPLIANCE CERTIFICATE IN A
FORM SIMILAR TO THE COMPLIANCE CERTIFICATE ATTACHED HERETO AS EXHIBIT C, BUT
INCLUDING ALL REPRESENTATIONS AND WARRANTIES TO THE SATISFACTION OF THE BANK,
SIGNED BY AN AUTHORIZED OFFICER OF THE BORROWER AND THE COMPANY.  FOR ANY
QUARTER THAT THE COMPANY FURNISHES TO THE BANK NON-GAAP QUARTERLY FINANCIAL
STATEMENTS AS PERMITTED BY SECTION 12(B)(I)(Y) HEREOF, FOR PURPOSES OF
DETERMINING COMPLIANCE WITH THE FINANCIAL COVENANTS SET FORTH IN SECTION 14
HEREOF, SUCH DETERMINATION SHALL BE MADE BY THE BANK BY REFERENCE TO THE
NON-GAAP QUARTERLY FINANCIAL STATEMENTS SO LONG AS COMPANY PAID TO THE BANK THE
NON-GAAP QUARTERLY FINANCIAL STATEMENTS FEE FOR SUCH PERIOD.”


SECTION 2.04.  AMENDMENT TO SECTION 13.  EFFECTIVE AS OF THE AMENDMENT CLOSING
DATE, SECTION 13 OF THE AGREEMENT IS HEREBY AMENDED BY INSERTING IMMEDIATELY
BELOW SECTION 13(F) THE FOLLOWING TEXT AS NEW SECTION 13(G):

“(g)                           Equity Purchases.  Make any payment to any equity
holder (whether in cash or in property) with respect to the repurchase of any of
their respective equity interests.”


SECTION 2.05.  AMENDMENT TO SECTION 14.  EFFECTIVE AS OF THE AMENDMENT CLOSING
DATE, SECTION 14 OF THE AGREEMENT IS HEREBY AMENDED BY ADDING SECTION 14(D)
THERETO TO READ AS FOLLOWS:

“(e)                            Minimum Cash on Hand.  Maintain at all times
unrestricted and unencumbered cash on hand of the Company on a consolidated
basis of at least $50,000,000.”


ARTICLE III.
CONDITIONS PRECEDENT


SECTION 3.01.  CONDITIONS TO EFFECTIVENESS.  THE EFFECTIVENESS OF THIS AMENDMENT
IS SUBJECT TO THE SATISFACTION OF THE FOLLOWING CONDITIONS PRECEDENT, UNLESS
SPECIFICALLY WAIVED IN WRITING BY THE BANK:


(A)                                  THE BANK SHALL HAVE RECEIVED THIS
AMENDMENT, DULY EXECUTED BY THE BORROWER AND EACH GUARANTOR;


(B)                                 THERE SHALL HAVE BEEN NO MATERIAL ADVERSE
CHANGE IN THE BUSINESS OR FINANCIAL CONDITION OF THE BORROWER, COMPANY AND THE
GUARANTORS, TAKEN AS A WHOLE;


(C)                                  THERE SHALL BE NO MATERIAL ADVERSE
LITIGATION, EITHER PENDING OR THREATENED, AGAINST THE BORROWER OR ANY GUARANTOR
THAT COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT ON THE
BUSINESS OR FINANCIAL CONDITION OF THE BORROWER, COMPANY AND THE GUARANTORS,
TAKEN AS A WHOLE;

3


--------------------------------------------------------------------------------





(D)                                 THE REPRESENTATIONS AND WARRANTIES CONTAINED
HEREIN AND IN THE AGREEMENT AND THE OTHER LOAN DOCUMENTS, AS EACH IS AMENDED
HEREBY, SHALL BE TRUE AND CORRECT IN ALL MATERIAL RESPECTS AS OF THE DATE
HEREOF, AS IF MADE ON THE DATE HEREOF, EXCEPT TO THE EXTENT SUCH REPRESENTATIONS
WERE MADE AS OF A SPECIFIC DATE;


(E)                                  NO DEFAULT OR EVENT OF DEFAULT UNDER THE
AGREEMENT, AS AMENDED HEREBY, SHALL HAVE OCCURRED AND BE CONTINUING, UNLESS SUCH
DEFAULT OR EVENT OF DEFAULT HAS BEEN SPECIFICALLY WAIVED IN WRITING BY THE BANK;


(F)                                    ALL REQUISITE CORPORATE, PARTNERSHIP OR
TRUST PROCEEDINGS, AS APPROPRIATE, SHALL HAVE BEEN TAKEN THE BORROWER AND EACH
GUARANTOR TO AUTHORIZE THE EXECUTION, DELIVERY AND PERFORMANCE OF THIS
AMENDMENT, AND SUCH PROCEEDINGS AND OTHER LEGAL MATTERS INCIDENT THERETO SHALL
BE SATISFACTORY TO THE BANK AND ITS LEGAL COUNSEL; AND


(G)                                 THE BANK SHALL HAVE RECEIVED FROM THE
BORROWER, IN IMMEDIATELY AVAILABLE FUNDS, AN AMENDMENT FEE IN THE AMOUNT OF
$10,000 (WHICH FEE SHALL BE FULLY EARNED AND NON-REFUNDABLE UPON EXECUTION
HEREOF).


ARTICLE IV.
NO WAIVER


SECTION 4.01.  NOTHING CONTAINED HEREIN SHALL BE CONSTRUED AS A WAIVER BY THE
BANK OF ANY COVENANT OR PROVISION OF THE AGREEMENT, THE OTHER LOAN DOCUMENTS,
THIS AMENDMENT, OR OF ANY OTHER CONTRACT OR INSTRUMENT BETWEEN THE BORROWER
AND/OR THE GUARANTORS AND THE BANK, AND THE FAILURE OF THE BANK AT ANY TIME OR
TIMES HEREAFTER TO REQUIRE STRICT PERFORMANCE BY THE BORROWER AND/OR ANY
GUARANTOR OF ANY PROVISION THEREOF SHALL NOT WAIVE, AFFECT OR DIMINISH ANY RIGHT
OF THE BANK TO THEREAFTER DEMAND STRICT COMPLIANCE THEREWITH.  THE BANK HEREBY
RESERVES ALL RIGHTS GRANTED UNDER THE AGREEMENT, THE OTHER LOAN DOCUMENTS, THIS
AMENDMENT AND ANY OTHER CONTRACT OR INSTRUMENT BETWEEN THE BORROWER AND/OR THE
GUARANTORS AND THE BANK.


ARTICLE V.
RATIFICATIONS, REPRESENTATIONS AND WARRANTIES, COVENANTS


SECTION 5.01.  GENERAL RATIFICATIONS.  THE TERMS AND PROVISIONS SET FORTH IN
THIS AMENDMENT SHALL MODIFY AND SUPERSEDE ALL INCONSISTENT TERMS AND PROVISIONS
SET FORTH IN THE AGREEMENT AND THE OTHER LOAN DOCUMENTS, AND, EXCEPT AS
EXPRESSLY MODIFIED AND SUPERSEDED BY THIS AMENDMENT, THE TERMS AND PROVISIONS OF
THE AGREEMENT AND THE OTHER LOAN DOCUMENTS ARE RATIFIED AND CONFIRMED AND SHALL
CONTINUE IN FULL FORCE AND EFFECT.  THE PARTIES HERETO AGREE THAT THE AGREEMENT
AND THE OTHER LOAN DOCUMENTS, AS AMENDED HEREBY, SHALL CONTINUE TO BE LEGAL,
VALID, BINDING AND ENFORCEABLE IN ACCORDANCE WITH THEIR RESPECTIVE TERMS.


SECTION 5.02.  RATIFICATION OF GUARANTIES.  EACH OF THE GUARANTORS HEREBY
ACKNOWLEDGES AND CONSENTS TO ALL OF THE TERMS AND CONDITIONS OF THIS AMENDMENT
AND HEREBY RATIFIES AND CONFIRMS THE GUARANTY AGREEMENT TO WHICH IT IS A PARTY
TO OR FOR THE BENEFIT OF THE BANK.  EACH OF THE GUARANTORS HEREBY REPRESENTS AND
ACKNOWLEDGES THAT IT HAS NO CLAIMS, COUNTERCLAIMS, OFFSETS, CREDITS OR DEFENSES
TO THE LOAN DOCUMENTS OR THE PERFORMANCE OF ITS OBLIGATIONS THEREUNDER.

4


--------------------------------------------------------------------------------





FURTHERMORE, EACH GUARANTOR AGREES THAT NOTHING CONTAINED IN THIS AMENDMENT
SHALL ADVERSELY AFFECT ANY RIGHT OR REMEDY OF THE BANK UNDER THE GUARANTY
AGREEMENT TO WHICH SUCH GUARANTOR IS A PARTY.  EACH GUARANTOR HEREBY AGREES THAT
WITH RESPECT TO THE GUARANTY AGREEMENT TO WHICH IT IS A PARTY, ALL REFERENCES IN
SUCH GUARANTY AGREEMENT TO THE “GUARANTEED OBLIGATIONS” SHALL INCLUDE, WITHOUT
LIMITATION, THE OBLIGATIONS OF THE BORROWER TO THE BANK UNDER THE AGREEMENT, AS
AMENDED HEREBY.  FINALLY, EACH OF THE GUARANTORS HEREBY REPRESENTS AND
ACKNOWLEDGES THAT THE EXECUTION AND DELIVERY OF THIS AMENDMENT AND THE OTHER
LOAN DOCUMENTS EXECUTED IN CONNECTION HEREWITH SHALL IN NO WAY CHANGE OR MODIFY
ITS OBLIGATIONS AS A GUARANTOR, DEBTOR, PLEDGOR, ASSIGNOR, OBLIGOR AND/OR
GRANTOR UNDER ITS RESPECTIVE GUARANTY AGREEMENT (EXCEPT AS SPECIFICALLY PROVIDED
IN THIS SECTION 5.02) AND SHALL NOT CONSTITUTE A WAIVER BY THE BANK OF ANY OF
THE BANK’S RIGHTS AGAINST SUCH GUARANTOR.


SECTION 5.03.  RATIFICATION OF SECURITY INTERESTS.  THE COMPANY HEREBY AGREES
THAT THE STOCK PLEDGE AGREEMENT IS HEREBY EXPRESSLY AMENDED SUCH THAT THE
DEFINITION OF “SECURED OBLIGATIONS” CONTAINED THEREIN INCLUDES, WITHOUT
LIMITATION, ALL INDEBTEDNESS AND OTHER OBLIGATIONS OF THE BORROWER NOW OR
HEREAFTER EXISTING HEREUNDER THE AGREEMENT, AS AMENDED HEREBY.  FURTHERMORE, THE
COMPANY HEREBY RATIFIES AND REAFFIRMS ITS OBLIGATIONS UNDER THE STOCK PLEDGE
AGREEMENT, AS THE SAME IS AMENDED HEREBY, AND REPRESENTS AND ACKNOWLEDGES THAT
THE STOCK PLEDGE AGREEMENT IS NOT SUBJECT TO ANY CLAIMS, COUNTERCLAIMS, DEFENSES
OR OFFSETS.  FINALLY, THE COMPANY HEREBY REPRESENTS AND ACKNOWLEDGES THAT THE
EXECUTION AND DELIVERY OF THIS AMENDMENT AND THE OTHER LOAN DOCUMENTS EXECUTED
IN CONNECTION HEREWITH SHALL IN NO WAY CHANGE OR MODIFY ITS OBLIGATIONS AS A
DEBTOR, PLEDGOR, ASSIGNOR, OBLIGOR AND/OR GRANTOR UNDER THE STOCK PLEDGE
AGREEMENT (EXCEPT AS SPECIFICALLY PROVIDED IN THIS SECTION 5.03) AND SHALL NOT
CONSTITUTE A WAIVER BY THE BANK OF ANY OF THE BANK’S RIGHTS AGAINST THE COMPANY.


SECTION 5.04.  REPRESENTATIONS AND WARRANTIES.  THE BORROWER AND EACH OF THE
GUARANTORS HEREBY JOINTLY AND SEVERALLY REPRESENT AND WARRANT TO THE BANK THAT
(A) THE EXECUTION, DELIVERY AND PERFORMANCE OF THIS AMENDMENT AND ANY AND ALL
OTHER LOAN DOCUMENTS EXECUTED AND/OR DELIVERED IN CONNECTION HEREWITH HAVE BEEN
DULY AUTHORIZED BY ALL REQUISITE CORPORATE, PARTNERSHIP OR TRUST PROCEEDINGS, AS
APPROPRIATE, AND WILL NOT CONTRAVENE, OR CONSTITUTE A DEFAULT UNDER, ANY
PROVISION OF APPLICABLE LAW OR REGULATION OR OF THE AGREEMENT OF LIMITED
PARTNERSHIP, ARTICLES OF INCORPORATION, BY-LAWS OR TRUST AGREEMENT, AS
APPLICABLE, OF THE BORROWER OR ANY GUARANTOR, OR OF ANY MORTGAGE, INDENTURE,
MATERIAL CONTRACT, MATERIAL AGREEMENT OR OTHER MATERIAL INSTRUMENT, OR ANY
JUDGMENT, ORDER OR DECREE, BINDING UPON THE BORROWER OR ANY GUARANTOR; (B) THE
OFFICER(S) OF THE BORROWER AND EACH GUARANTOR EXECUTING AND DELIVERING THIS
AMENDMENT AND ANY AND ALL OTHER LOAN DOCUMENTS EXECUTED AND/OR DELIVERED IN
CONNECTION HEREWITH ARE DULY ELECTED AND ARE AUTHORIZED, BY RESOLUTION OF THE
BOARD OF DIRECTORS, BOARD OF MANAGERS OR TRUSTEES (OR OTHER APPLICABLE GOVERNING
BODY) OF THE BORROWER AND EACH SUCH GUARANTOR, TO EXECUTE ON BEHALF OF EACH SUCH
ENTITY THIS AMENDMENT AND ANY AND ALL OTHER LOAN DOCUMENTS EXECUTED AND/OR
DELIVERED IN CONNECTION HEREWITH; (C) THE REPRESENTATIONS AND WARRANTIES
CONTAINED IN THE AGREEMENT AND THE OTHER LOAN DOCUMENTS, AS AMENDED HEREBY, ARE
TRUE AND CORRECT IN ALL MATERIAL RESPECTS ON AND AS OF THE DATE HEREOF AND ON
AND AS OF THE DATE OF EXECUTION HEREOF AS THOUGH MADE ON AND AS OF EACH SUCH
DATE, EXCEPT TO THE EXTENT SUCH REPRESENTATIONS WERE MADE AS OF A SPECIFIC DATE;
(D) NO DEFAULT OR EVENT OF DEFAULT UNDER THE AGREEMENT, AS AMENDED HEREBY, HAS
OCCURRED AND IS CONTINUING, UNLESS SUCH DEFAULT OR EVENT OF DEFAULT HAS BEEN
SPECIFICALLY WAIVED IN WRITING BY THE BANK; AND (E) THE BORROWER AND THE
GUARANTORS ARE IN FULL COMPLIANCE

5


--------------------------------------------------------------------------------





WITH ALL COVENANTS AND AGREEMENTS CONTAINED IN THE AGREEMENT AND THE OTHER LOAN
DOCUMENTS, AS AMENDED HEREBY.


ARTICLE VI.
MISCELLANEOUS PROVISIONS


SECTION 6.01.  SURVIVAL OF REPRESENTATIONS AND WARRANTIES.  ALL REPRESENTATIONS
AND WARRANTIES MADE IN THE AGREEMENT OR ANY OTHER LOAN DOCUMENTS, INCLUDING,
WITHOUT LIMITATION, ANY DOCUMENT FURNISHED IN CONNECTION WITH THIS AMENDMENT,
SHALL SURVIVE THE EXECUTION AND DELIVERY OF THIS AMENDMENT AND THE OTHER LOAN
DOCUMENTS TO BE EXECUTED IN CONNECTION HEREWITH, AND NO INVESTIGATION BY THE
BANK OR ANY CLOSING SHALL AFFECT THE REPRESENTATIONS AND WARRANTIES OR THE RIGHT
OF THE BANK TO RELY UPON THEM.


SECTION 6.02.  REFERENCE TO AGREEMENT.  EACH OF THE AGREEMENT AND THE OTHER LOAN
DOCUMENTS, AND ANY AND ALL OTHER AGREEMENTS, DOCUMENTS OR INSTRUMENTS NOW OR
HEREAFTER EXECUTED AND DELIVERED PURSUANT TO THE TERMS HEREOF OR PURSUANT TO THE
TERMS OF THE AGREEMENT, AS AMENDED HEREBY, ARE HEREBY AMENDED SO THAT ANY
REFERENCE IN THE AGREEMENT AND SUCH OTHER LOAN DOCUMENTS TO THE AGREEMENT, SHALL
MEAN A REFERENCE TO THE AGREEMENT, AS AMENDED HEREBY.


SECTION 6.03.  EXPENSES OF THE BANK.  AS PROVIDED IN THE AGREEMENT, THE BORROWER
AGREES TO PAY ON DEMAND ALL REASONABLE COSTS AND EXPENSES INCURRED BY THE BANK
IN CONNECTION WITH THE PREPARATION, NEGOTIATION, AND EXECUTION OF THIS AMENDMENT
AND THE OTHER LOAN DOCUMENTS EXECUTED PURSUANT HERETO AND ANY AND ALL
AMENDMENTS, MODIFICATIONS, AND SUPPLEMENTS HERETO OR THERETO, INCLUDING, WITHOUT
LIMITATION, THE COSTS AND FEES OF THE BANK’S LEGAL COUNSEL, AND ALL COSTS AND
EXPENSES INCURRED BY THE BANK IN CONNECTION WITH THE ENFORCEMENT OR PRESERVATION
OF ANY RIGHTS UNDER THE AGREEMENT OR ANY OTHER LOAN DOCUMENT, IN EACH CASE AS
AMENDED HEREBY, INCLUDING, WITHOUT, LIMITATION, THE COSTS AND FEES OF THE BANK’S
LEGAL COUNSEL.


SECTION 6.04.  SEVERABILITY.  ANY PROVISION OF THIS AMENDMENT HELD BY A COURT OF
COMPETENT JURISDICTION TO BE INVALID OR UNENFORCEABLE SHALL NOT IMPAIR OR
INVALIDATE THE REMAINDER OF THIS AMENDMENT AND THE EFFECT THEREOF SHALL BE
CONFINED TO THE PROVISION SO HELD TO BE INVALID OR UNENFORCEABLE.


SECTION 6.05.  SUCCESSORS AND ASSIGNS.  THIS AMENDMENT IS BINDING UPON AND SHALL
INURE TO THE BENEFIT OF THE BORROWER, THE GUARANTORS AND THE BANK AND THEIR
RESPECTIVE SUCCESSORS AND ASSIGNS.


SECTION 6.06.  COUNTERPARTS.  THIS AMENDMENT MAY BE EXECUTED IN ONE OR MORE
COUNTERPARTS, EACH OF WHICH WHEN SO EXECUTED SHALL BE DEEMED TO BE AN ORIGINAL,
BUT ALL OF WHICH WHEN TAKEN TOGETHER SHALL CONSTITUTE ONE AND THE SAME
INSTRUMENT.


SECTION 6.07.  EFFECT OF WAIVER.  NO CONSENT OR WAIVER, EXPRESS OR IMPLIED, BY
THE BANK TO OR FOR ANY BREACH OF OR DEVIATION FROM ANY COVENANT OR CONDITION BY
THE BORROWER OR ANY GUARANTOR SHALL BE DEEMED A CONSENT TO OR WAIVER OF ANY
OTHER BREACH OF THE SAME OR ANY OTHER COVENANT, CONDITION OR DUTY.

6


--------------------------------------------------------------------------------





SECTION 6.08.  HEADINGS.  THE HEADINGS, CAPTIONS AND ARRANGEMENTS USED IN THIS
AMENDMENT ARE FOR CONVENIENCE ONLY AND SHALL NOT AFFECT THE INTERPRETATION OF
THIS AMENDMENT.


SECTION 6.09.  APPLICABLE LAW.  THIS AMENDMENT AND ALL OTHER AGREEMENTS EXECUTED
PURSUANT HERETO SHALL BE DEEMED TO HAVE BEEN MADE AND TO BE PERFORMABLE IN AND
SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF
TEXAS.


SECTION 6.10.  FINAL AGREEMENT.  THE AGREEMENT AND THE OTHER LOAN DOCUMENTS,
EACH AS AMENDED HEREBY, REPRESENT THE ENTIRE EXPRESSION OF THE PARTIES WITH
RESPECT TO THE SUBJECT MATTER HEREOF ON THE DATE THIS AMENDMENT IS EXECUTED. 
THE AGREEMENT AND THE OTHER LOAN DOCUMENTS, AS AMENDED HEREBY, MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS
OF THE PARTIES.  THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.  NO
MODIFICATION, RESCISSION, WAIVER, RELEASE OR AMENDMENT OF ANY PROVISION OF THIS
AMENDMENT SHALL BE MADE, EXCEPT BY A WRITTEN AGREEMENT SIGNED BY THE BORROWER,
THE GUARANTORS AND THE BANK.


SECTION 6.11.  AGREEMENT FOR BINDING ARBITRATION.  THE PARTIES AGREE TO BE BOUND
BY THE TERMS AND PROVISIONS OF THE BANK’S CURRENT ARBITRATION PROGRAM WHICH IS
INCORPORATED HEREIN BY REFERENCE AND IS ACKNOWLEDGED AS RECEIVED BY THE PARTIES
PURSUANT TO WHICH ANY AND ALL DISPUTES SHALL BE RESOLVED BY MANDATORY BINDING
ARBITRATION UPON THE REQUEST OF ANY PARTY.

[Remainder of page intentionally left blank.]

7


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, this Amendment has been executed and is effective as of the
date first above-written.

“BANK”

 

 

 

WELLS FARGO BANK,

 

NATIONAL ASSSOCIATION

 

 

 

 

 

By:

/s/ Susan K. Nugent

 

 

Susan K. Nugent,

 

 

Vice President

 

 

 

 

“BORROWER”

 

 

 

FOSSIL PARTNERS, L.P.

 

 

 

By:

Fossil, Inc., its general partner

 

 

 

 

 

 

 

By:

/s/ Randy S. Kercho

 

 

Randy S. Kercho,

 

 

Executive Vice President

 

 

 

 

 

 

 

“GUARANTORS”

 

 

 

FOSSIL, INC.

 

 

 

 

 

By:

/s/ Randy S. Kercho

 

 

Randy S. Kercho,

 

 

Executive Vice President

 

 

 

 

 

 

 

FOSSIL INTERMEDIATE, INC.

 

 

 

 

 

By:

/s/ Mike L. Kovar

 

 

Mike L. Kovar, Treasurer

 


--------------------------------------------------------------------------------




 

FOSSIL TRUST

 

 

 

 

 

By:

/s/ Mike L. Kovar

 

 

Mike L. Kovar, Treasurer

 

 

 

 

 

 

 

FOSSIL STORES I, INC.

 

 

 

 

 

By:

/s/ Mike L. Kovar

 

 

Mike L. Kovar, Treasurer

 

 

 

 

 

 

 

ARROW MERCHANDISING, INC.

 

 

 

 

 

By:

/s/ Mike L. Kovar

 

 

Mike L. Kovar, Treasurer

 

 

 

 

FOSSIL HOLDINGS, LLC

 

 

 

 

 

By:

/s/ Mike L. Kovar

 

 

Mike L. Kovar, Treasurer

t


--------------------------------------------------------------------------------